DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not disclose a light source section configured to emit a first light beam which has a first wavelength band and includes light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction; a first polarization split element which is configured to transmit the first light beam entering the first polarization split element from the light source section along a first direction and polarized in the first polarization direction toward the first direction, and is configured to reflect the first light beam polarized in the second polarization direction toward a second direction crossing the first direction; a second polarization split element disposed at the first direction side of the first polarization split element, and configured to transmit the first light beam which enters the second polarization split element along the first direction from the first polarization split element, and is polarized in the first polarization direction toward the first direction; a reflecting element disposed at the second direction side of the first polarization split element, and configured to reflect the first light beam which enters the reflecting element along the second direction from the first polarization split element, and is polarized in the second polarization direction toward the first direction; an optical element disposed at the first direction side of the reflecting element, and configured to reflect the first light beam which enters the optical element along the first direction from the reflecting element, and is polarized in the second polarization direction toward the second direction; a wavelength conversion element which is disposed at the second direction side of the optical element, which is configured to perform wavelength conversion on the first light beam entering the wavelength conversion element along the second direction from the optical element, and polarized in the second polarization direction, and which is configured to emit a second light beam having a second wavelength band different from the first wavelength band toward a third direction as an opposite direction to the second direction; and a diffusion element disposed at the first direction side of the second polarization split element, and configured to diffuse the first light beam which enters the diffusion element along the first direction from the second polarization split element, and configured to emit the first light beam diffused toward a fourth direction as an opposite direction to the first direction, wherein the optical element transmits the second light beam which enters the optical element along the third direction from the wavelength conversion element toward the third direction, the second polarization split element transmits the second light beam polarized in the first polarization direction toward the third direction and reflects the second light beam polarized in the second polarization direction toward the fourth direction, the first polarization split element reflects the second light beam which enters the first polarization split element along the fourth direction from the second polarization split element and which is polarized in the second polarization direction toward the third direction, and the second polarization split element reflects the first light beam which enters the second polarization split element along the fourth direction from the diffusion element toward the third direction.
The closest prior art of record, Sakata (United States Patent Application Publication 2017/0195645 A1), discloses a light source section configured to emit a first light beam which has a first wavelength band and includes light polarized in a first polarization direction  (see 41B in fig.4); a first polarization split  (see 431 in fig.4 ) element which is configured to transmit the first light beam entering the first polarization split element from the light source section, and is configured to reflect the first light beam polarized in the second polarization direction toward a second direction crossing the first direction (see the operation in fig.4); a second polarization split (see 433 in fig.4) element disposed at the first direction side of the first polarization split element, and configured to transmit the first light beam which enters the second polarization split element along the first direction from the first polarization split element (see the operation of 433), and is polarized in the first polarization direction toward the first direction; a wavelength conversion element (463) which is disposed at the second direction side of the optical element, which is configured to perform wavelength conversion on the first light beam entering the wavelength conversion element along the second direction from the optical element, and polarized in the second polarization direction, and which is configured to emit a second light beam having a second wavelength band different from the first wavelength band toward a third direction as an opposite direction to the second direction (see the operation of 462); and a diffusion element (632) disposed at the first direction side of the second polarization split element but does not disclose a second polarization split element disposed at the first direction side of the first polarization split element, and configured to transmit the first light beam which enters the second polarization split element along the first direction from the first polarization split element, and is polarized in the first polarization direction toward the first direction; a reflecting element disposed at the second direction side of the first polarization split element, and configured to reflect the first light beam which enters the reflecting element along the second direction from the first polarization split element, and is polarized in the second polarization direction toward the first direction; an optical element disposed at the first direction side of the reflecting element, and configured to reflect the first light beam which enters the optical element along the first direction from the reflecting element, and is polarized in the second polarization direction toward the second direction; a wavelength conversion element which is disposed at the second direction side of the optical element, which is configured to perform wavelength conversion on the first light beam entering the wavelength conversion element along the second direction from the optical element, and polarized in the second polarization direction, and which is configured to emit a second light beam having a second wavelength band different from the first wavelength band toward a third direction as an opposite direction to the second direction; and a diffusion element disposed at the first direction side of the second polarization split element, and configured to diffuse the first light beam which enters the diffusion element along the first direction from the second polarization split element, and configured to emit the first light beam diffused toward a fourth direction as an opposite direction to the first direction, wherein the optical element transmits the second light beam which enters the optical element along the third direction from the wavelength conversion element toward the third direction, the second polarization split element transmits the second light beam polarized in the first polarization direction toward the third direction and reflects the second light beam polarized in the second polarization direction toward the fourth direction, the first polarization split element reflects the second light beam which enters the first polarization split element along the fourth direction from the second polarization split element and which is polarized in the second polarization direction toward the third direction, and the second polarization split element reflects the first light beam which enters the second polarization split element along the fourth direction from the diffusion element toward the third direction.
Claims 2-8 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882